IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

TONY MCGEEHEE,                      NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D13-5203

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed May 14, 2015.

An appeal from the Circuit Court for Leon County.
John C. Cooper, Judge.

Nancy A. Daniels, Public Defender and Kathleen Stover, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Jessica DaSilva, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

BENTON, CLARK, and MAKAR, JJ., CONCUR.
2